Citation Nr: 1757262	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 24, 2009 for service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	J. Van Robichaux, attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for coronary artery disease, with an effective date of August 24, 2009.

In May 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).


FINDINGS OF FACT

1.  The Veteran was first diagnosed as having heart disease in 1983. 

2.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for a heart disability was received by VA on August 24, 2009. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 24, 2009, for an award of service connection for coronary artery disease have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date for his coronary artery disease should be dated in 1983, when he was first diagnosed with a heart disability.  See transcript of Veteran's hearing, held in May 2017.  

The Board notes that although additional medical evidence has been added to the claims file since the issuance of the statement of the case, none of this evidence is "pertinent," as defined at 38 C.F.R. § 20.1304 (c) (2017), and a remand for RO consideration is not required.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran's discharge (DD Form 214) indicates that he had service in the Republic of Vietnam.  He may therefore be presumed to have been exposed to Agent Orange.  See 38 U.S.C. § 1116 (f) (2012).

The medical evidence includes private treatment reports, which show that in January 1983, the Veteran underwent a transcutaneous transluminal coronary angioplasty.  

A VA heart examination report, dated in December 2009, notes a history of heart problems beginning in 1981, with initial manifestations of chest pain breathing problems, high blood pressure, jaw pain, and nausea.  Thereafter, the Veteran was noted to have undergone a coronary artery bypass times five in 1990, and multiple angioplasties and stent replacements beginning in 1992.  The diagnosis was coronary artery disease.  

On August 24, 2009, the Veteran's claim for service connection for diabetes mellitus was received.  See VA Form 21-4138, received on August 24, 2009.  

In March 2011, the RO granted service connection for coronary artery disease, on a presumptive basis as a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e) (2017) (if a Veteran was exposed to a herbicide agent during active military, naval, or air service, ishemic heart disease, to include coronary artery disease, shall be service-connected even though there is no record of such disease during service).  The RO assigned an effective date for service connection of August 24, 2009, i.e., the date of receipt of his claim for service connection.  

The Board finds that the Veteran is not entitled to an effective date earlier than August 24, 2009, for the grant of service connection for coronary artery disease. 
Although the evidence shows that the Veteran had coronary artery disease as of at least January 1983, this does not change the fact that he did not actually file a claim for a heart disability until August 24, 2009.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA); MacPhee v. Nicholson, 459 F.3d 1323, 1327   (Fed. Cir. 2006) (the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection).  The evidence of record does not contain any communication from the Veteran prior to August 24, 2009 that may be construed as an intent to seek or apply for service connection for a heart disability, nor has the Veteran argued that he filed a claim for service connection for a heart disability prior to that time.  Given the foregoing, the earliest possible effective date for the grant of service connection for coronary artery disease under 38 C.F.R. § 3.400 is August 24, 2009.

As the Board has determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114 (a)(3).  

The Agent Orange Act of 1991, Public Law No. 102-4, codified at 38 U.S.C. § 1116, and effective on February 6, 1991, liberalized the requirements for a grant of service connection in specific cases.  The Agent Orange Law, in effect, liberalized the law and created a presumption of service connection for veterans exposed to certain herbicides who developed diseases many years after service. 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309 (e).  These changes added inter alia ischemic heart disease as a presumptive disorder.  Under 38 C.F.R. § 3.309 (e) (2017), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.  These changes were made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

As noted above, the Veteran's claim for service connection was received on August 24, 2009.  This was prior to the date that VA added ischemic heart disease to the list of presumptive diseases on August 31, 2010.  Therefore, an earlier effective date is not warranted under 38 C.F.R. § 3.114.

Finally, the Board has considered that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  According to 38 C.F.R. § 3.816 (b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As previously stated, ischemic heart disease was added to the list of presumptive disabilities on August 31, 2010.  75 Fed. Reg. 53,702 (August 31, 2010).  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or, alternately, if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the statue or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816 (c)(1)-(2).  

However, if the requirements of 38 C.F.R. § 3.816 (c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816 (c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

During his May 2017 hearing, it was acknowledged that the Nehmer line of cases does not apply to the Veteran's claim.  Nevertheless, the Board notes that the regulations applicable to awards under the Nehmer Court Orders are not applicable to this claim because the Veteran's initial claim for service connection for a heart disability was not received until August 2009.  See 38 C.F.R. § 3.816.

Finally, the Veteran has essentially advanced an argument, grounded in equity, that he did not file a claim earlier because he did not know that he was eligible for benefits, and that as a matter of policy the applicable laws are unfair inasmuch as he is shown to have had heart disease many years prior to the changes made to the law effective in 2010.  However, the Board is bound to apply the law as it is written, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§ 503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

As explained above, the law does not support the assignment of an effective date prior to August 24, 2009, for coronary artery disease.  Thus, the Board finds that the correct effective date for the grant of service connection for coronary artery disease is no earlier than the currently assigned date of August 24, 2009.  Accordingly, the claim for an earlier effective date for the award of service connection for coronary artery disease is denied.

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017).  However, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date for service connection, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 


ORDER

An effective date prior to August 24, 2009 for service connection for coronary artery disease is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


